TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00358-CR



                                The State of Texas, Appellant

                                                v.

                                  Bryan Turcotte, Appellee




            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 662,513, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on State’s Motion

Filed: September 10, 2004

Do Not Publish